Opinion issued September 16, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00293-CV
                           ———————————
        STEVEN VENTURI AND MARLENA ROBERTS, Appellants
                                       V.
    ANETTA MALONEY AND TOK LOGISTICS LTD. CO., Appellees



              On Appeal from the 434th Judicial District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 12-DCV-197513


                         MEMORANDUM OPINION

      Appellants, Steven Venturi and Marlena Roberts, have filed an unopposed

motion to dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2